
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.39


October 30, 2001

Robert G. Gargus
20565 Debbie Lane
Saratoga, CA 95070-4827

Dear Bob:

    Silicon Image, Inc. (the "Company") is pleased to confirm our offer to you
with us, in the position of Chief Financial Officer and Vice President of
Finance and Administration. The terms of our offer and the benefits currently
provided by the Company are as follows:

1.Your initial annual base salary will be $225,000, payable in accordance with
the Company's normal payroll practices with such payroll deductions and
withholdings as are required by law and subject to adjustment by the Board of
Directors of the Company (the "Board"). In addition, you will be eligible to
participate in regular health insurance, vacation and other employee benefit
plans established by the Company for its employees from time to time. You will
have overall responsibility for the financial management of the Company and will
report directly to the Chief Operating Officer. You will be expected to devote
your full working time and attention to the business of the Company, and you
will not render services to any other business without the prior approval of the
Board or, directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of the Company. You will also be
expected to comply with and be bound by the Company's operating policies,
procedures and practices that are from time to time in effect during the term of
your employment.

2.As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company. To protect the interest of the Company, you will need to sign the
Company's standard "Employee Inventions and Confidentiality Agreement" as a
condition of your employment. We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.

3.We will recommend that the Board approve a grant to you of stock options for
400,000 shares of the Company's Common Stock at an exercise price equal to the
closing price on the date of such grant. Provided you continue to provide
services to the Company, the stock options will become vested and exercisable
with respect to 25% of the total shares granted on the 12 month anniversary date
of your employment commencement date, and thereafter on the same date of each
succeeding month an additional 2.083% of the total shares granted under the
stock option will become vested and exercisable. However, the grant of such
stock options by the Company is subject to the Board's approval and this promise
to recommend such approval is not a promise of compensation, and is not intended
to create any obligation on the part of the Company. Further details on the
Company's stock option plan and on any specific stock option grant to you will
be provided upon approval of such stock option grant by the Board.

4.Upon termination of your employment with the Company for any reason, you will
receive payment for all unpaid salary and vacation accrued to the date of your
termination of employment; and your benefits will be continued under the
Company's then existing benefit plans and policies as provided under the terms
of such plans and policies and as required by applicable law. Under certain
circumstances, you will also be entitled to receive severance benefits as set
forth below, but you will not be entitled to any other compensation, award or
damages with respect to your employment or termination. A general release of
claims agreement, as provided by the Company, must be executed by you to receive
any severance benefits. a)In the event of your voluntary termination or
termination for Cause, you will not be entitled to any cash severance benefits
or additional vesting of shares of restricted stock or options.

--------------------------------------------------------------------------------

b)In the event of your termination without Cause, you shall be entitled to
severance for three (3) months following your termination, at the rate of your
current annual base salary (less applicable deductions and withholdings) plus
any target bonus in place for that year, and in accordance with the Company's
normal payroll practices.

c)If the event of your termination without Cause occurs within six months
following a Change of Control, you will be entitled to (i) six (6) months of
your current annual base salary (less applicable deductions and withholdings)
paid in accordance with the Company's normal payroll practices over the six
months following your termination; (ii) a prorated payment of your performance
bonus for any that exist for such fiscal year in which your employment is
terminated; and (iii) six (6) months accelerated vesting of your shares under
your stock option as provided above (or securities of the surviving entity that
are received in connection with the Change of Control).

d)"Change of Control" is the consummation of any transaction or series of
related transactions which results in all of the holders of record of the
Company's capital stock immediately prior to the transaction or transactions
holding less than fifty percent (50%) of the voting power of the surviving
entity in the transaction or transactions immediately after the transaction or
transactions, including the acquisition of the Company by another entity and any
reorganization, merger or consolidation, or which results in the sale of all or
substantially all of the assets of the Company; provided, however, if the
surviving entity in the transaction or transactions is wholly owned by another
(the "Parent"), then a Change of Control has occurred only if the holders of
record of the Company's capital stock immediately prior to the transaction or
transactions hold less than fifty percent (50%) of the voting power of the
Parent immediately after the transaction or transactions.

e)"Cause" means (i) any breach of this agreement, the Employee Inventions and
Confidentiality Agreement between you and the Company, or any other written
agreement between you and the Company, if such breach causes harm to the
Company; (ii) any negligence or willful misconduct by you in your performance of
duties to the Company that causes harm to the Company, including (without
limitation) repeated failure to follow the directions of the person to whom you
report; (iii) your repeated failure to diligently follow the lawful directions
of the Board of Directors of the Company or your repeated failure to diligently
perform your duties in a reasonable manner pursuant to this agreement;
(iv) commission of a felony under the laws of the United States or any state
thereof; (v) commission of any act of fraud, embezzlement or dishonesty or
breach of fiduciary duties; (vi) the abuse of alcohol or controlled substances
that has a detrimental effect upon your performance of your duties under this
agreement; or (vii) a good faith determination by the Company's Board of
Directors or the person to whom you report that your performance is
unsatisfactory. A termination without Cause shall mean a termination for any
reason other than those listed in clauses (i)-(vii) of the preceding sentence or
death or disability.

5.This offer of employment is made to you in confidence, and its terms must not
be disclosed by you to anyone outside your immediate family. If you do disclose
any of its terms to such a family member, you must caution him or her that such
information is confidential and must not be disclosed to anyone.

6.You agree that any dispute regarding the interpretation or enforcement of this
agreement shall be decided by confidential, final and binding arbitration
conducted by Judicial Arbitration and Mediation Services ("JAMS") under the then
existing JAMS rules rather than by litigation in court, trial by jury,
administrative proceeding or in any other forum.

7.While we look forward to a long and profitable relationship, should you decide
to accept our offer, you will be an at-will employee of the Company, which means
the employment relationship can be terminated by either of us for any reason at
any time. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) should be regarded

--------------------------------------------------------------------------------

by you as ineffective. Further, your participation in any stock option or
benefit program is not to be regarded as assuring you of continuing employment
for any particular period of time.

8.Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three business days of starting your new
position you will need to present documentation demonstrating that you have
authorization to work in the United States. If you have questions about this
requirement, which applies to U. S. citizens and non-U.S. citizens alike, you
may contact our Human Resource department.

9.Please sign the enclosed copy of this letter in the space indicated and return
it to the Human Resource department. Your signature will acknowledge that you
have read and understood and agreed to the terms and conditions of this offer
and the attached documents. Should you have anything else that you wish to
discuss, please do not hesitate to call.

We look forward to the opportunity to welcome you to Silicon Image, Inc.

Sincerely,

/s/ STEVE TIRADO   

--------------------------------------------------------------------------------

Steve Tirado
Chief Operating Officer        

Acknowledged, Accepted and Agreed

/s/ ROBERT G. GARGUS   

--------------------------------------------------------------------------------

Robert G. Gargus   October 30, 2001

--------------------------------------------------------------------------------

Date   Start Date

This letter is simply for your information and is not to be construed as a
contract of employment.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.39

